Exhibit 10.3

 

 

AMENDMENT NO. 2

to

PURCHASE AGREEMENT

by and between

THE TRAXIS GROUP B.V.,

HENNESSY CAPITAL ACQUISITION CORP.

and

HENNESSY CAPITAL PARTNERS I LLC

(solely for purposes of Section 10.01(a) thereof)

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 2

TO

PURCHASE AGREEMENT

This AMENDMENT NO. 2, dated as of February 18, 2015 (this “Amendment”), to the
PURCHASE AGREEMENT, dated as of September 21, 2014, as amended by Amendment
No. 1 on February 10, 2015 (as so amended, the “Original Agreement”), is made by
and among THE TRAXIS GROUP, B.V., a limited liability company existing under the
laws of the Netherlands (“Seller”), HENNESSY CAPITAL ACQUISITION CORP., a
Delaware corporation (“Purchaser”), and, solely for purposes of Section 10.01(a)
thereof, HENNESSY CAPITAL PARTNERS I LLC (“Sponsor”). Capitalized terms used
herein shall have the meanings given such terms in the Original Agreement, as
amended by this Amendment.

W I T N E S S E T H:

WHEREAS, the parties hereto entered into the Original Agreement;

WHEREAS, contemporaneously herewith, the Purchaser has delivered to the Seller a
Subscription Agreement, dated as of the date hereof, pursuant to which, among
other things, the subscribers named therein have agreed to subscribe for, and
purchase from the Purchaser, Preferred Shares (as defined therein) and shares of
Purchaser Common Stock; and

WHEREAS, the parties hereto desire to amend certain terms of the Original
Agreement;

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be bound hereby, the parties hereby agree as follows:

1. Amendment of Fifth Recital. The fifth recital of the Original Agreement is
hereby amended by deleting such fifth recital and replacing it in its entirety
with the following:

“WHEREAS, the Sponsor has delivered to the Seller an Amended and Restated
Subscription Agreement, dated as of September 23, 2014, as amended, including
pursuant to Amendment No. 1 thereto, dated as of February 18, 2015 (the
“Preferred Subscription Agreement”), pursuant to which, among other things, the
subscribers named therein have agreed to subscribe for, and purchase from the
Purchaser, Preferred Shares (as defined below) on the terms and subject to the
conditions set forth therein;”

2. Insertion of Recital. The Original Agreement is hereby amended by inserting
immediately following the fifth recital of the Original Agreement (as amended
pursuant to Section 1 above), the following:

“WHEREAS, the Sponsor has delivered to the Seller a Subscription Agreement (the
“New Investor Agreement”, and together with the Backstop Agreement and the
Preferred Subscription Agreement, the “Investor Agreements”), dated as of
February 18, 2015, pursuant to



--------------------------------------------------------------------------------

which, among other things, the subscribers named therein have agreed to
subscribe for, and purchase from the Purchaser, Preferred Shares and shares of
Purchaser Common Stock (as defined below) on the terms and subject to the
conditions set forth therein; and”

3. Amendment of Article I. Article I of the Original Agreement is hereby amended
to include or delete and replace, as the case may be, the following capitalized
terms:

“Common Offering” means, collectively, (i) the Tranche I Common Offering and the
Tranche II Common Offering (as defined in the Backstop Agreement) and (ii) the
Common Offering (as defined in the New Investor Agreement).

“New Investor Agreement” has the meaning set forth in the recitals.

“Preferred Offering” means collectively, (i) the Preferred Offering (as defined
in the Preferred Subscription Agreement) and (ii) the Preferred Offering (as
defined in the New Investor Agreement).

“Preferred Shares” means shares of 7.625% Series A Convertible Preferred Stock,
with the terms set forth in the form of Certificate of Designations attached to
each of the Preferred Subscription Agreement and the New Investor Agreement.

4. Amendment of Section 2.03(a). The Original Agreement is hereby amended by
deleting Section 2.03(a) and replacing it in its entirety with the following:

“(a) No later than sixty (60) minutes following the conclusion of the Offer, the
Purchaser shall notify the Seller in writing of the amount of cash held by the
Purchaser Trust upon conclusion of the Offer (including, without limitation, any
amounts contributed to the Purchaser Trust in connection with the underwriter’s
over-allotment option (as described in the Proxy)), as may have been reduced by
reasonable withdrawals of interest thereon to pay Taxes in connection therewith
(the “Final Purchaser Trust Amount”).”

5. Amendment of Section 2.03(b). The Original Agreement is hereby amended by
deleting Section 2.03(b) and replacing it in its entirety with the following:

“(b) Following delivery of the Transaction Expense Statements pursuant to
Section 10.01 and prior to the Closing but not less than one (1) day prior to
the Closing, the Seller shall have the right, but not the obligation, to deliver
to the Purchaser a written notice (“Seller Closing Notice”) setting forth, in
the Seller’s sole discretion, such portion, if any, of the Purchaser’s
Transaction Expenses (other than the Purchaser’s Transaction Expenses which
Purchaser, in its sole discretion, elects to have paid from the then-balance of
the Non-Trust Expense Account) that shall be paid from the Purchaser Trust
pursuant to Section 10.01 (the “Applied Purchaser Expenses”).”

6. Amendment of References to Preferred Subscription Agreement. The Original
Agreement is hereby amended by deleting each reference to “Preferred
Subscription Agreement” in sections 5.11(g) and 6.02(h) of the Original
Agreement, and replacing it with “Preferred Subscription Agreement and New
Investor Agreement”.

7. Amendment of Section 5.13. The Original Agreement is hereby amended by
deleting Section 5.13 and replacing it in its entirety with the following:

“Section 5.13 Investor Agreements; Founder Voting Agreement. Without limitation
of Section 12 (Binding Effect) of the Backstop Agreement, Section 12 (Binding
Effect) of the Preferred Subscription Agreement, Section 13 (Binding Effect) of
the New Investor Agreement and Section 5.1 of the Founder Voting Agreement, the
Purchaser hereby acknowledges and agrees that the Seller has the right to cause
the Purchaser to enforce the Purchaser’s rights and perform the Purchaser’s
obligations under each Investor Agreement and the Founder Voting Agreement, and
Purchaser further acknowledges that money damages would

 

2



--------------------------------------------------------------------------------

not be an adequate remedy at Law if any Subscriber (as defined in each Investor
Agreement) or Founder Stockholder, as applicable, fails to perform in any
material respect any of such Subscriber’s or Founder Stockholder, as applicable,
obligations under such Investor Agreement or the Founder Voting Agreement and
accordingly, upon the written request of the Seller, the Purchaser shall, in
addition to any other remedy at Law or in equity, seek an injunction or similar
equitable relief restraining such Subscriber or Founder Stockholder, as
applicable, from committing or continuing any such breach or threatened breach
or to seek to compel specific performance of the obligations of any other party
under any Investor Agreement or the Founder Voting Agreement, without the
posting of any bond, in accordance with the terms and conditions of the
applicable Investor Agreement or the Founder Voting Agreement in any court of
the United States or any State thereof having jurisdiction, and if any action
should be brought in equity to enforce any of the provisions of any Investor
Agreement or the Founder Voting Agreement, Purchaser shall not raise the defense
that there is an adequate remedy at Law.”

8. Agreement Affirmed. Except as expressly modified and superseded by this
Amendment, all terms and provisions of the Original Agreement shall remain
unchanged and in full force and effect without modification, and nothing herein
shall operate as a waiver of any party’s rights, powers or privileges under the
Original Agreement.

9. Miscellaneous. Sections 10.02 through 10.13, 10.16 and 10.17 of the Original
Agreement shall apply to this Amendment, mutatis mutandis.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to be executed
by their respective officers or employees thereunto duly authorized as of the
date first above written.

 

THE PURCHASER: HENNESSY CAPITAL ACQUISITION CORP. By:

/s/ Daniel J. Hennessy

Name: Daniel J. Hennessy Title: Chief Executive Officer THE SPONSOR: HENNESSY
CAPITAL PARTNERS I LLC By:

/s/ Daniel J. Hennessy

Name: Daniel J. Hennessy Title: Managing Member

 

Signature Page to Amendment No. 2 to the Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to be executed
by their respective officers or employees thereunto duly authorized as of the
date first above written.

 

THE SELLER: THE TRAXIS GROUP B.V. By:

/s/ Dev Kapadia

Dev Kapadia Managing Director

 

Signature Page to Amendment No. 2 to the Purchase Agreement